AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case                                                                FILED
                                         UNITED STATES DISTRICT COUR1                                                JAN 13 2020
                                            SOUTHERN DISTRICT OF CALIFORNIA                                   CLERK, U.S. DISTRICT' COURT
                                                                                                           SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                             JUDGMENT IN A CRil\ ~,w, T                   r,   A   c-v           oepu-rv
                                    V.                              (For Offenses Committed On or After November 1, 1987)
            ABELARDO MARTINEZ-LOPEZ (1)
                                                                       Case Number:         3:19-CR-03544-W

                                                                    Sean McGuire
                                                                    Defendant's Attorney
USM Number                          20135-198
• -
THE DEFENDANT:
!ZI   pleaded guilty to count(s)          One of the Information

0     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                           Count
18:1546 - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony)                                                 1




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
0     The defendant has been found not guilty on count(s)

0     Count(s)                                                is          dismissed on the motion of the United States.

!ZI   Assessment: $100.00


O     JVTA Assessment* : $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                   O Forfeiture pursuant to order filed                                            , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                    HON. THOMAS J.                 LAN
                                                                   UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                ABELARDO MARTINEZ-LOPEZ (1)                                              Judgment - Page 2 of 2
CASE NUMBER:              3: 19-CR-03544-W

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Ten (10) months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at                              A.M.              on
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on
                                _ _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


 at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                     3: 19-CR-03544-W
